DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trovato et al. (US 2009/0306633 A1, cited previously and hereafter 'Trovato') in view of Yue et al. (non-Patent Literature titled "Gold-implanted plasmonic quartz plate as a launch pad for laser-driven photoacoustic microfluidic pumps" previously cited by applicant and hereafter referred to as 'Yue').
As to claim 15, Trovato discloses a drug delivery device (see embodiments disclosed in Figs. 9A-9B) comprising: a container (housing 102; or alternatively barrel of medicament dispensing system 901) defining an interior with an outlet (970), the interior defined by at least one wall (wall of push mechanism 962 being a wall of interior of barrel); 
Trovato is silent to an ultrasonic resonance member comprising at least a portion of the at least one wall of the container, the ultrasonic resonance member comprising a treated substrate and having a fluid interface surface in contact with a fluid therapeutic disposed within the interior, the fluid interface surface aligned with the outlet of the container; and a laser light source oriented and configured to direct a pulsed light beam at the ultrasonic resonance member to urge a fluid therapeutic disposed within the container into a jet stream.
Yue discloses an ultrasonic resonance member comprising at least a portion of at least one wall of a container (since claim does not specific where wall is located, the quartz window can be considered a wall of the cuboid of Yue) comprising a treated substrate (see page 6581-6583 disclosing a quartz window plate having Au particles imbedded therein) having a fluid interface surface (Figs. 1-5 demonstrate setup of window in contact with fluid); a laser light source oriented and configured to direct a pulsed light beam at the ultrasonic resonance member to urge a fluid therapeutic disposed within the container into a jet stream (see first paragraph of Results and Discussion section which describes 527-nm pulsed laser).
It would been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Trovato (which already discloses that different types of pressure and actuation mechanisms can be used – see para 0068, 0111, 0118, 0126) in view of Yue such that Trovato includes an ultrasonic resonance member comprising at least a portion of the at least one wall of the container (i.e. by replacing push mechanism 962 with a quartz window as taught by Yue such that the quartz window is inside the container), the ultrasonic resonance member comprising a treated substrate and having a fluid interface surface in contact with a fluid therapeutic disposed within the interior, the fluid interface surface aligned with the outlet of the container; and a laser light source oriented and configured to direct a pulsed light beam at the ultrasonic resonance member to urge a fluid therapeutic disposed within the container into a jet stream. One would have been motivated to do so as a known way of providing pressure to drive fluid in a jet stream (see pages 6580-6585 of Yue).

As to claim 18, Trovato in view of Yue teaches the drug delivery device of claim 15 as described above. Trovato does not expressly recite wherein the laser light source is oriented to direct a pulsed light beam along an axis generally parallel with the interface surface. However Yue teaches placing its substrate/plate at different angles, and how “the jets launched by the micropump from the quartz window always flow normal to the window surface regardless of the direction of the laser beams” (see page 6581). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Trovato in view of Yue such that the laser light source and/or the interface surface are oriented in a variety of manners, including such that the laser light source is oriented to direct a pulsed light beam along an axis generally parallel with the interface surface. One would have been motivated to do so as a way to control a direction of the jet of fluid (see page 6581 of Yue).


Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trovato in view of Yue as applied to claim 15 above, and further in view of Bao et al. (US 2018/0238358 A1, cited previously and hereafter 'Bao').
As to claim 26, Trovato in view of Yue teaches the drug delivery device of claim 15 as described above, but does not expressly recite wherein the treated substrate of the ultrasonic resonance member comprises a treated glass substrate.
Bao however discloses using treated glass substrates in combination with lasers for formation of liquid jets (see para 0015).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Trovato/Yue in view of Bao such that the treated substrate of the ultrasonic resonance member comprises a treated glass substrate. One would have been motivated to do so as Bao teaches that treated glass is a known type of material that can be used for generating liquid jets (see para 0015, 0018, 0022 of Bao).

Allowable Subject Matter
Claims 1, 2, 4-7, 9, 19-24, and 27 are allowed.
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1, the applicant has incorporated much of the subject matter from previous claim 4 into claim 1. While it was noted that Trovato in view of Yue teaches many of the limitations of claim 1, the examiner does agree that Trovato/Yue are silent to an isolator extending across the interior of the body to divide the interior into a laser compartment and a fluid compartment, wherein the one or more outlets extend through the one or more walls into the fluid compartment and the laser light source is disposed within the laser compartment in combination with the rest of the limitations of claim 1.
Claims 2, 4-7, 9 depend from claim 1.
As to claim 19, the applicant has rewritten claim 19 in independent form as well as added the limitation of wherein the outlets of the first and second containers are fluidly connected by a combined conduit. The examiner recognizes that “a combined conduit” must constitute a conduit of the drug delivery device and not a conduit of a patient such as an intestine. Thus it cannot be said that Trovato/Yue teaches or makes obvious all of the limitations of claim 19.
Claims 20-24 and 27 depend from claim 19.

Response to Arguments
Applicant’s Remarks submitted 10/31/22 have been considered. All of the Remarks are considered persuasive except those regarding claim 15 (pages 8-9 or Remarks). The wording in claim 15 of “the interior defined by at least one wall” does not necessarily preclude a wall such as the window/plate of Yue from reading on this limitation. Firstly, the interior of the cuboid of Yue can be defined by outer walls of the cuboid and/or walls within the cuboid (i.e. the window/plate can still define part of the interior). Additionally, it could be said that the push mechanism 962 of Trovato comprises a wall defining an interior of reservoir 960 (i.e. moving the push mechanism changes a size of the reservoir and pushes fluid out).Thus if replacing the push mechanism 962 with a window/plate + light source as taught by Yue, than the window/plate could also be said to comprise at least a portion of the least one wall the container.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783